Citation Nr: 1023941	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than November 30, 
2005 for the grant of service connection for bilateral 
hearing loss.  

2. Entitlement to an effective date earlier than November 30, 
2005 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty for more than 5 
and a half years, including a period from February 1983 to 
June 1985.  

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO reopened a 
prior denied claim for hearing loss and granted the claim for 
service connection at 0 percent disabling (effective November 
30, 2005 or the date of the claim).  The RO also granted an 
original claim for service connection for tinnitus at 
10 percent disabling (effective November 30, 2005, the date 
of the inferred claim).  In May 2007, the Veteran filed a 
notice of disagreement as to the November 30, 2005 date 
assigned to both issues.  

FINDINGS OF FACT

1. In a decision dated January 22, 1986, a claim for service 
connection for bilateral hearing loss was denied and the 
Veteran did not file a notice of disagreement within one year 
of being notified.  

2. An application to reopen a claim of service connection for 
bilateral hearing loss was received on November 30, 2005; 
there is nothing in the record received prior to November 30, 
2005 that could be construed as a reopened claim for service 
connection for bilateral hearing loss.

3. The evidence does not show a claim for service connection 
for tinnitus was received at any time prior to November 30, 
2005.  




CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 30, 
2005, for the grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 and Supp. 2009); 38 C.F.R. § 3.400 (2009).  

2. The criteria for an effective date prior to November 30, 
2005, for the grant of service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
Proper Veteran's Claims Assistance Act (VCAA) notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1) (2009).  

The Veteran's earlier effective date claims arise from his 
disagreement with the assignment of an effective date 
following the grant of service connection for bilateral 
hearing loss and tinnitus.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.  

Legal Criteria and Analysis 

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009) (emphasis 
added).  More specifically, the effective date of an award of 
disability compensation for direct service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2009).  

If a veteran files an application for service connection with 
VA and the claim is disallowed, he or she has the right to 
appeal that disallowance to the Board.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  If he or she does not initiate an 
appeal within one year, or if he or she initiates a timely 
appeal and the appeal is denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2009).  
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2009).  

For the Veteran's claim for an earlier effective date for 
bilateral hearing loss, a review of the record shows the 
Veteran applied for service connection for bilateral hearing 
loss in September 1985.  A January 1986 RO rating denied the 
claim because hearing loss was not found to be incurred or 
aggravated in service.  The Veteran did not file a notice of 
disagreement and the decision became final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  

The Veteran filed a claim to reopen and it was received on 
November 30, 2005.  In March 2006, the Veteran submitted a 
statement along with some VA medical records.  A November 14, 
2005 VA record showed an impression of mild to moderately 
severe sensorineural hearing loss beginning at 3000 Hertz and 
in the right ear and 2000 Hertz in the left ear.  This record 
also shows that the Veteran gave a history consistent with 
noise induced hearing loss from military noise exposure.  The 
Court has held that bare transcription of lay history 
unenhanced by any additional medical comment by the examiner, 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  A VA examination in September 2006 included 
an opinion that current hearing loss was related to acoustic 
trauma in service.  In December 2006, the RO granted service 
connection for bilateral hearing loss at 0 percent disabling, 
effective November 30, 2005 (the date of the claim).  

In the Veteran's September 2008 appeal, he said his hearing 
was "degraded" since discharge (including when he filed his 
claim, shortly after separation).  He stated that his hearing 
only was damaged during service.  The Veteran felt that 
because he had a prior claim and because his hearing has now 
been related to service he should be in receipt of past due 
benefits.  The Veteran acknowledged he was not able to 
challenge the law because he was not fully aware of it, 
however, he stated there were several times during the 
appeals process where he felt uninformed and unaware of his 
options.  

VA rating decisions that are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2009).  The 
Veteran has not claimed CUE in the earlier rating action.  
The effective date in this case has to be assigned based on 
the provision of § 3.400(r) because this is the provision 
that addresses reopened claims.  As provided in § 3.400(r), 
the effective date will be either the date when the reopened 
claim was received or when entitlement arose whichever is 
later.  

Here, the claim was received on November 30, 2005.  The 
favorable etiology opinion was dated subsequent to the 
receipt of the claim.  Even assuming, without conceding that 
the VA treatment record with a diagnosis of hearing loss that 
is dated November 14, 2005 made it factually ascertainable 
that hearing loss was related to service, the reopened claim 
came later in time and the proper effective date for granting 
service connection is November 30, 2005.  Accordingly, the 
proper effective date for bilateral hearing loss is still the 
date of the reopened claim, November 30, 2005.  

The Veteran's claim for an earlier effective date for 
tinnitus stemmed from an original claim for service 
connection.  The Veteran's November 30, 2005 hearing loss 
claim to reopen did not specifically mention tinnitus; 
however the RO construed this document as a claim of service 
connection for tinnitus.  A November 14, 2005 VA record 
reflects that the Veteran  reported constant tinnitus for the 
past 20 years and gave a history of noise exposure in the 
military.  A September 2006 VA examination report gave a 
favorable etiology opinion relating tinnitus to acoustic 
trauma in service.  In the December 2006 RO rating decision, 
the RO granted tinnitus at 10 percent disabling, with an 
effective date of November 30, 2005.  

The effective date for the assignment of a grant of service 
connection for tinnitus (where the claim is received more 
than one year after service discharge)  must be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  There is no showing of a prior 
unadjudicated informal claim for tinnitus.  Under 38 C.F.R. 
§ 3.155 (2009), an informal claim must identify the benefit 
sought.  Nothing in the file before November 30, 2005 
identifies tinnitus as a benefit being sought.  

The record does reflect the November 14, 2005 VA outpatient 
treatment report noting a 20 year history of hearing loss 
with tinnitus and acoustic trauma in the military.  Pursuant 
to 38 C.F.R. § 3.157 (2003), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reasons that the service-
connected disability is not compensable in degree, receipt of 
a VA examination report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  An 
informal claim was not submitted under 38 C.F.R. § 3.157 
because the veteran had not been granted service connection 
for tinnitus prior to November 14, 2005, "the mere receipt 
of medical records [prior to that date] cannot be construed 
as an informal claim [under § 3.157]." See Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  In other words, had this been 
a claim for an increased rating for an already service-
connected condition, then the Board could have found that the 
November 14, 2005 VA medical report constituted an informal 
claim for an increased rating.

The Board has reviewed the November 14, 2005 VA medical 
report in detail and is unable to find any indication 
demonstrating that the veteran intended to apply for or that 
he was seeking service connection for tinnitus.  The fact 
that the record indicated the veteran had tinnitus, without 
anything more, does not establish intent to seek service 
connection.  Thus, the Board does not consider the November 
14, 2005 VA report an informal claim for service connection 
for tinnitus.

There is no showing of a formal claim prior to November 30, 
2005, the currently assigned effective date.  Again, assuming 
that the November 14, 2005 medical report was sufficient to 
establish that service connection for tinnitus was warranted, 
there is no basis for establishing an effective date for a 
grant of service connection prior to the date of claim.  As a 
result, there is no showing in this case that the Veteran 
should receive an earlier effective date for his 
service-connected tinnitus.  

In sum, an earlier effective date for the grants of service 
connection of both bilateral hearing loss and tinnitus is not 
warranted.  As a clear preponderance of the evidence is 
against the Veteran's claims, the benefit-of-doubt rule does 
not apply.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  The Board finds that a preponderance of the evidence 
is against the claims and the claims are denied.  




ORDER

Entitlement to an effective date earlier than November 30, 
2005, for the grant of service connection for bilateral 
hearing loss is denied.  

Entitlement to an effective date earlier than November 30, 
2005, for the grant of service connection for tinnitus is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


